DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends from a cancelled claim 6. For examination purposes it is assumed that claim 7 depends from claim 1. Appropriate correction is required. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mayer et al. [US2018/0094660, of record, previously cited, “Mayer”].
Mayer discloses a connector (3)  configured to be anchored in a first object with thermoplastic material (paragraphs 0026, 0048, 0081, 0140, 0142), the connector (3) defining a proximodistal axis (20) (paragraph 0146) and comprising: a plate portion (proximal head 51) extending around the proximodistal axis (20) and having a proximal face and a distal face, the proximal face being adapted for a tool to be pressed against the proximal face (for example figure 1b; paragraphs 0142, 0154); an attachment structure (for example threated opening 121) accessible from the proximal side of the plate portion (Figure 16; paragraph 0209); an anchoring skirt (52) protruding distally from the plate portion towards distally and radially outwardly (Figure 24a, 5, 16), whereby an outer pocket (172) open towards radially outwardly is formed between the distal face of the plate portion and a proximal face of the anchoring skirt (Figure 24a, 5 and 16); and an inner pocket (53) open towards distally is formed radially inwardly of the anchoring skirt (Figure 24a, 5 and 16);  wherein the connector is capable of being anchored with respect to the first object by causing a tool to press the connector against the first object while the anchoring skirt is in physical contact with the first object and while mechanical energy is coupled into the connector until thermoplastic material of the first object Page 2 of 8National Stage of PCT Application No.: PCT/EP2019/059163 Amendment Dated: September 25, 2020 flows relative to the connector and is caused to flow into the outer pocket and the inner pocket; wherein the anchoring skirt forms the anchoring skirt forms a distal edge (52), shaped to rest against a flat first object surface along a contact line defined by the edge (Figure 1a, 5, 9, 16, 24a); wherein the edge (52) serves for guiding a volume portions of the flowing thermoplastic material towards inwardly and outwardly (distal edge 52 at a point from sloping edges both inwardly and outwardly would result in both inward and outward flow of thermoplastic materials; Figure 5, 9, 13, 16).
Mayer appears to anticipate each and every element of the claims. In the event Mayer is not found to anticipate each and every element, Mayer at least discloses each and every element in various embodiments, and it would have been obvious to one of ordinary skill to combine the features from the various embodiments as it is nothing more than the predictable use of known prior art elements for their intended purpose. 
With respect to claim 2, Mayer discloses the anchoring skirt forms an uninterrupted collar extending by 360° (paragraph 0146-147). 
With respect to claim 3, Mayer discloses the anchoring skirt extends around the proximodistal axis (paragraph 0146-147, Figure 3). 
With respect to claim 4, Mayer discloses the anchoring skirt is not rotationally symmetrical (paragraph 0147). 
With respect to claim 5, Mayer discloses the anchoring skirt comprises a pattern of radial indentations and/or protrusions (paragraph 0147, Figure 4). 
With respect to claim 7, Mayer discloses an edge angle of the edge is at most 120° (Figure 24a, 5, 9, 13, 16). 
With respect to claim 8, Mayer discloses a flow hole having a mouth in the inner pocket, the flow Page 3 of 8National Stage of PCT Application No.: PCT/EP2019/059163Amendment Dated: September 25, 2020 hole extending from the mouth towards proximally (opening 53 is shown in the figures, for example Figure 15, Figure 16 shows an opening that extends all the way though the connector).  
With respect to claim 9, Mayer discloses the attachment structure comprises an attachment bar having an outer thread (a rod with a thread; paragraph 0096). 
With respect to claim 10, Mayer discloses the plate portion extends radially further than the anchoring skirt (Figure 24a). 
With respect to claim 11, Mayer discloses the inner pocket or a flow hole having a mouth in the inner pocket comprises at least one structure that is undercut with respect to axial directions (Figures 18a and 18b shows and undercut threaded portion). 
With respect to claim 13, Mayer discloses the plate portion is one-piece with the anchoring skirt (Figure 1a and 24a). 
With respect to claim 14, Mayer discloses the plate portion is of a thermoplastic material and the anchoringPage 4 of 8National Stage of PCT Application No.: PCT/EP2019/059163Amendment Dated: September 25, 2020 skirt is of a not thermoplastic material or of a second thermoplastic material having a substantially higher liquefaction temperature than the thermoplastic material of the plate portion (Mayer discloses a connector body 5 including the anchoring skirt that is of a metal material (paragraph 0142), and the connector includes a plate portion (4) made of a thermoplastic (paragraph 0143; Figure 1a). 
With respect to claim 15, Mayer discloses a method of bonding a connector in a first object with thermoplastic material, the method comprising the steps of: providing the connector (see the discussion of claim 1 above); positioning the connector relative to the first object (1) so that the anchoring skirt is in contact with thermoplastic material of the first object to yield an assembly comprising the connector and the first object (the first object can be made of thermoplastic; paragraph 0026, 0048, 0081); using a tool (6) to couple mechanical energy and a pressing force into the assembly until a flow portion of the thermoplastic material of the first object flows relative to the connector and is caused to flow into the outer pocket and the inner pocket, and stopping the mechanical energy, whereby after re-solidification of the flow portion the connector is anchored relative to the first object by the anchoring skirt being embedded in re-solidified thermoplastic material of the first object (paragraphs 0080-82). 
With respect to claim 16, Mayer discloses wherein the mechanical energy is mechanical vibration energy (paragraphs 0080-82). 
With respect to claim 17, Mayer discloses the tool is a sonotrode, and wherein coupling the mechanical energy and the pressing force into the assembly comprises pressing a coupling-out face of the sonotrode against the proximal face of the plate portion while the sonotrode vibrates (paragraphs 0080-82).
With respect to claim 20, Mayer discloses a set, comprising the connector (see the discussion of claim 1 above) and further comprising a sonotrode (6), the sonotrode having a coupling-out face that is adapted to couple mechanical vibration and a pressing force into the connector via the proximal face of the plate portion (Figure 1a). 
With respect to claim 21, Mayer discloses the sonotrode (6.2) has an axial channel for accommodating the attachment structure (5 fits within the sonotrode 6.2; Figure 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Hutter, III [US4778702, of record, previously cited, “Hutter”].
Mayer discloses a connector. Applicant is referred to paragraph 6 for a detailed discussion of Mayer. Mayer discloses the connector may serve as an anchor and may have other portions (paragraph 0096), but does not explicitly disclose or show in the figures an attachment structure protruding proximally from the proximal face of the plate portion.  
Hutter discloses an example of a connector that serves as an anchor. Hutter discloses the anchor includes a plate and a threated rod (60, 70 or 82) protruding proximally from a proximal face of a plate portion (Figures 11-14). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Mayer to include an attachment structure protruding proximally from face of a plate portion as taught by Hutter in order to allow the connector to be used as an anchor for attaching an object to the proximal side of the plate. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Germann et al. [US2016/0341234, of record, previously cited, “Germann”].
 Mayer discloses a method of using a connector. Applicant is referred to paragraph 6 for a detailed discussion of Mayer. Mayer discloses sonotrode, but fails to disclose pressing a coupling-out face of the sonotrode against a distal surface of the first object while the sonotrode vibrates and while the connector is held against the first object.  
Germann discloses a method that involves using a pair of sonotrodes wherein both sides of the assembly are pressed together with the sonotrode (paragraph 0269; Figure 30a). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Mayer by including sonotrodes on both sides of the first object as taught by Germann in order to ensure a strong bond is formed and to form both sides of the material worked upon into a shaped surface. 
With respect to claim 19, Mayer discloses in the step of coupling the mechanical energy and the pressing force into the assembly, the connector is held by a third object (second object) to be secured to the first object (Mayer discloses additional objects such as a second object to be joined; paragraphs 0034-35). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Emmerich [US2014/0271036, newly cited].
 Mayer discloses a method of using a connector. Applicant is referred to paragraph 6 for a detailed discussion of Mayer. Mayer discloses a connector but fails to disclose an interaction element including a sensor or actuator. 
Emmerich discloses a fastener wherein the fastener includes a cam actuator (40) accessible from a proximal side of a plate portion (Figures 1A-M; paragraph 0054). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the connector of Mayer to include an interaction element including an actuator as taught by Emmerich in order to ensure secure engagement with the connector device. 
Response to Arguments
Applicant’s arguments, filed 1/12/2022, with respect to the previous rejection under 35 USC 112 have been fully considered and are persuasive.  The rejection under 35 USC 112 has been withdrawn. The amendment filed 1/12/2022 introduces a new issue under 35 USC 112 in claim 7, a new rejection under 35 USC 112 has been made above. 
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive.
Applicant argues the connector as shown in Figure 24A of Mayer would not direct a volume portion of flowing thermoplastic toward outwardly, because the outer wall at the edge (52) is vertical.  Mayer discloses multiple embodiments and in the embodiments as shown in Figures 5, 9, 13, 16 includes surfaces sloping both inwardly and outwardly from the edge (52) and this arrangement of two sloped surfaces would be capable of directing flowing resin in both the inward and outward directions. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 16, 2022